NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
WAYNE F. WIGGINS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent. °
2011-3114 .
Petition for review of the Merit Systems Protection
Board in case no. CH0752100618-I-1.
ON MOTION
Before LINN, Circuit Judge.
0 R D E R
The Merit Systems Protection Board (MSPB) moves to
strike portions of the joint appendix and Wayne F. Wig-
gins’ (Wiggins) opening brief Wiggins opposes.
Rule 16 of the Rules Federal Rules of Appellate Pro-
cedure provides that the record on appeal is generally
limited to the original papers and exhibits filed at the

WIGGINS V. MSPB 2
agency, in this case the Merit Systems Protection Board.
Although the Rules of Evidence authorize judicial notice
of certain facts outside of the record, the court is not
persuaded that such action is warranted here.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted Wigg'ins must file a corrected
brief and a corrected appendix that does not contain or
refer to the stricken material within 21 days of the date of
filing of this order
FOR THE COURT
JAN 03 2012
/s/ J an Horb`al_\;
Date J an Horbaly
Clerk
FlLED
cc: R. Mark Nasteff, Jr., Esq. U-ST$‘9E'il*EBE§A*?_P(§§%\[§1F°H
Michael Carney, Esq.
324 JAN 03 2012
JAN HDHBALV
CLEBK